Exhibit 10.3

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of June 2007, by and between THE COMPTROLLER OF THE STATE OF NEW YORK,
AS TRUSTEE OF THE COMMON RETIREMENT FUND (“Seller”), and THE LEXINGTON MASTER
LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).

 

WITNESSETH

 

WHEREAS, immediately prior to the effectiveness of this Agreement, Purchaser
acquired all of the interests of Lexington Realty Trust (“LXP”) in Lexington
Acquiport Company, LLC, a Delaware limited liability company (“LAC”);

 

WHEREAS, Seller and Purchaser constitute all of the members of LAC and are party
to that certain Operating Agreement of LAC, dated as of July 14, 1999, between
Purchaser (as successor-in-interest to LXP) and Seller, as amended by that
certain First Amendment to Operating Agreement of LAC, dated as of December 5,
2001, between Purchaser (as successor-in-interest to LXP) and Seller, that
certain Second Amendment to Operating Agreement of LAC, dated as of November 13,
2006, between Purchaser (as successor-in-interest to LXP) and Seller, and that
certain Third Amendment to Operating Agreement of LAC, dated as of June 1, 2007
(the “LAC 3rd Amendment”), between Purchaser (as successor-in-interest to LXP)
and Seller (collectively, the “LAC Operating Agreement”);

 

WHEREAS, subject to the terms and provisions set forth below, Seller desires to
sell and Purchaser desires to acquire all of Seller’s right, title and interest
in and to LAC, including without limitation, all rights and interests (economic
and otherwise), duties, liabilities and obligations attendant thereto (whether
under the LAC Operating Agreement or otherwise), and all future, as well as
accrued and unpaid, distributions and/or other payments to which Seller is
entitled in connection therewith (the “Interest”).

 

NOW, THEREFORE, it is hereby agreed, by and between the parties hereto, as
follows:

 

ARTICLE FIRST

 

PURCHASE AND SALE

 

1.1          Purchase and Sale.        Subject to the terms and conditions of
this Agreement, Seller hereby sells, conveys, transfers, assigns and delivers to
Purchaser, without warranty or representation, express or implied, except as
expressly set forth in this Agreement, and Purchaser hereby purchases from
Seller, the Interest, free and clear of all liens, claims, charges and
encumbrances of any kind or nature whatsoever, other than the terms, covenants
and provisions of this Agreement and the LAC Operating Agreement. Purchaser
hereby assumes all obligations of Seller with respect to the Interest, including
without limitation all obligations of Seller under the LAC Operating Agreement
arising and accruing from and after the date hereof and agrees to be bound by
all provisions of the LAC Operating Agreement as in effect from time to time.

 

--------------------------------------------------------------------------------

1.2         Payment of the Purchase Price.          Subject to the terms and
conditions of this Agreement, and in reliance upon the representations and
warranties herein, Purchaser hereby purchases the Interest from Seller for an
aggregate cash purchase price of SEVENTY SEVEN MILLION THREE HUNDRED EIGHTY NINE
THOUSAND SEVEN HUNDRED SEVENTY THREE Dollars and 96/100 ($77,389,773.96) (the
“Purchase Price”). The Purchase Price shall be payable in cash by delivery of
immediately available funds by wire transfer pursuant to the wire transfer
instructions attached hereto as Exhibit A hereto, upon execution and delivery of
this Agreement by Seller and Purchaser.

 

1.3         Distribution.        Purchaser and Seller acknowledge that it is a
condition to the consummation of the transactions contemplated hereby that
immediately prior to the consummation of the transactions contemplated hereby
that LAC make a distribution to Seller by wire transfer in accordance with the
terms of the wire instructions set forth on Exhibit A hereto in the amount of
$53,703,351.00, which distribution shall be in partial redemption of Seller’s
interest in LAC all in accordance with, and as contemplated by, Paragraph 1 of
the LAC 3rd Amendment.

 

1.4         Transfer Taxes.              To the extent that any state in which
LAC directly or indirectly holds real property imposes a real estate transfer
tax resulting from the transactions contemplated hereby, Purchaser shall be
solely responsible for, and shall pay, any and all such transfer taxes on a
timely basis. Purchaser shall file all applicable transfer tax returns and forms
within 45 days from the date hereof.

 

1.5         Costs and Expenses.  Purchaser shall pay all costs and expenses
incurred by Purchaser in connection with the negotiation, preparation, execution
and deliver of this Agreement and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, attorneys’,
accountants’, brokers’, finders’, and investment banking fees and expenses
(collectively, “Expenses”). Seller shall bear all such Expenses incurred by
Seller.

 

ARTICLE SECOND

 

REPRESENTATIONS AND WARRANTIES

 

 

The Seller hereby represents and warrants to Purchaser that:

 

2.1          Due Organization. The Seller has been duly organized and is validly
existing under the laws of the State of New York.

2.2          Due Authorization. The Seller has full power and authority to own
and assign the Interest and to enter into this Agreement and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement have been duly and validly approved by
all necessary action and no other actions or proceedings on the part of Seller
are necessary to authorize this Agreement or the transactions contemplated
hereby and thereby. Other than pursuant to the LAC Operating Agreement, no
consent, waiver, approval, or authorization of, or filing, registration, or
qualification with, or notice to, any governmental instrumentality or any
individual, corporation, partnership or other entity not a

 

2

 

--------------------------------------------------------------------------------

party to this Agreement (each, a “Person”) is required to be made, obtained, or
given by Seller in connection with the execution, delivery, and performance of
this Agreement and the transactions contemplated hereby or, if required, such
consent or action has been obtained or taken. This Agreement constitutes, and
the documents executed pursuant to this Agreement when executed will constitute,
legal, valid and binding obligations of Seller enforceable against it in
accordance with its terms.

2.3          Conflicts. The execution and delivery of this Agreement, and the
performance by Seller under this Agreement, do not and will not conflict with or
result in a breach of (with or without the passage of time or notice or both)
the terms of any of Seller’s constituent documents, any judgment, order or
decree of any governmental authority binding on Seller, and, to Seller’s
knowledge, do not breach or violate any applicable law, rule or regulation of
any governmental authority. The execution, delivery and performance by Seller
under this Agreement will not result in a breach or violation of (with or
without the passage of time or notice or both) the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Seller is a party or by
which Seller is bound or to which the Interest is subject. The Seller has not
granted any rights, options, rights of first refusal, or any other agreements of
any kind, which are currently in effect, to purchase or to otherwise acquire the
Interest or any part thereof or any interest therein, except for rights under
this Agreement or in the LAC Operating Agreement.

2.4          Interest. The Seller holds title to the Interest free and clear of
any liens, claims or other encumbrances. The Seller has not, directly or
indirectly, sold, conveyed, transferred, given, pledged, mortgaged or otherwise
disposed of, encumbered or granted in any manner any right, title or interest in
and to the Interest; there are no outstanding warrants, options, rights,
agreements (other than the LAC Operating Agreement), calls or other commitments
to which Seller (directly or indirectly) is a party relating to or providing for
the sale, conveyance, transfer, gift, pledge, mortgage or other disposition,
encumbrance or granting of, or permitting any Person to acquire any direct or
indirect interest in, the Interest. The Seller has the absolute right, power and
capacity, to sell, assign, convey, transfer and deliver the Interest as
contemplated by this Agreement, free and clear of any liens, claims or other
encumbrances.

2.5          Litigation. To Seller’s knowledge, there is no action, suit or
proceeding pending or threatened against the Interest or Seller with respect to
which if adversely determined (i) individually or in the aggregate, would have a
material adverse affect on Seller, (ii) would restrain or enjoin the
consummation of the transactions contemplated by this Agreement, (iii) have a
material adverse effect on Seller’s ability to consummate the transactions
contemplated hereby, (iv) declare unlawful the transactions or events
contemplated by this Agreement or (v) cause any of such transactions to be
rescinded.

2.6         No Brokers or Other Fees.  Seller has not employed any broker,
finder, investment banker or other intermediary or incurred any liability for
any investment banking fees, financial advisory fees, brokerage fees, finders’
fees or other similar fees in connection with the transactions contemplated by
this Agreement.

 

3

 

--------------------------------------------------------------------------------

ARTICLE THIRD

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that:

 

3.1          Due Organization. The Purchaser is a limited partnership duly
organized and validly existing and in good standing under the laws of the State
of Delaware, and is qualified to do business and in good standing in all
jurisdictions where such qualification is necessary to carry on its business as
now conducted.

3.2          Due Authorization. The Purchaser has full power and authority to
enter into this Agreement and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by Purchaser of this
Agreement have been duly and validly approved by all necessary limited
partnership action and no other actions or proceedings on the part of Purchaser
are necessary to authorize this Agreement or the transactions contemplated
hereby and thereby. No consent, waiver, approval, or authorization of, or
filing, registration, or qualification with, or notice to, any governmental
instrumentality or any Person is required to be made, obtained, or given by
Purchaser in connection with the execution, delivery, and performance of this
Agreement and the transactions contemplated hereby or, if required, such consent
or action has been obtained or taken. This Agreement constitutes, and the
documents executed pursuant to this Agreement when executed will constitute,
legal, valid and binding obligations of Purchaser enforceable against it in
accordance with its terms.

3.3          Conflicts. The execution and delivery of this Agreement, and the
performance by Purchaser under this Agreement, do not and will not conflict with
or result in a breach of (with or without the passage of time or notice or both)
the terms of any of Purchaser’s constituent documents, any judgment, order or
decree of any governmental authority binding on Purchaser, and, to Purchaser’s
knowledge, do not breach or violate any applicable law, rule or regulation of
any governmental authority. The execution, delivery and performance by Purchaser
under this Agreement will not result in a breach or violation of (with or
without the passage of time or notice or both) the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Purchaser is a party or by
which Purchaser is bound.

3.4          Litigation. To Purchaser’s knowledge, there is no action, suit or
proceeding pending or threatened against Purchaser with respect to which if
adversely determined (i) individually or in the aggregate, would have a material
adverse affect on Purchaser, (ii) would restrain or enjoin the consummation of
the transactions contemplated by this Agreement, (iii) have a material adverse
effect on Purchaser’s ability to consummate the transactions contemplated
hereby, (iv) declare unlawful the transactions or events contemplated by this
Agreement or (v) cause any of such transactions to be rescinded.

3.5         No Brokers or Other Fees.  Purchaser has not employed any broker,
finder, investment banker or other intermediary or incurred any liability for
any investment banking fees, financial advisory fees, brokerage fees, finders’
fees or other similar fees in connection with the transactions contemplated by
this Agreement.

 

4

 

--------------------------------------------------------------------------------

 

3.6         Investment Representation.        Purchaser (1) has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of an acquisition of the Interest and it is able
to bear the economic risk of a loss of an investment in the Interest and (2) is
not acquiring any of the Interest with a view to the distribution of the
Interest or any present intention of offering or selling any of the Interest in
a transaction that would violate the Securities Act of 1933, as amended, or the
securities laws of any state or any other applicable jurisdiction. Purchaser is
not relying on Seller (or any agent, representative or affiliate of Seller) with
respect to legal, tax, accounting, financial and other economic considerations
involved in connection with the transactions contemplated hereby, including an
investment in the Interest. Purchaser has carefully considered and has, to the
extent it believes such discussion is necessary, discussed with its legal, tax,
accounting, financial and other advisors the suitability of its proposed
investment in the Interest.

 

ARTICLE FOURTH

 

INDEMNIFICATION

 

4.1          Seller’s Indemnity. The Seller agrees to indemnify, defend and hold
Purchaser, its affiliates and LAC harmless of and from any liability, claim,
demand, loss, expense or damage (collectively, “Loss”) suffered by Purchaser;
(1) arising from any breach or inaccuracy of Seller’s representations and
warranties in Article SECOND or (2) arising from Seller’s failure to comply with
any of its covenants contained herein.

4.2          Purchaser’s Indemnity. The Purchaser agrees to indemnify, defend
and hold Seller and its affiliates harmless of and from any Loss suffered by
Seller arising from (i) any breach or inaccuracy of Purchaser’s representations
and warranties in Article THIRD or (ii) Purchaser’s failure to comply with any
of its covenants contained herein.

4.3          Procedure. The following provisions govern all actions for
indemnity under this Article FOURTH and any other provision of this Agreement.
Promptly after receipt by an indemnitee of notice of any claim, such indemnitee
will, if a claim in respect thereof is to be made against the indemnitor,
deliver to the indemnitor written notice thereof and the indemnitor shall have
the right to participate in and, if the indemnitor agrees in writing that it
will be responsible for any costs, expenses, judgments, damages, and losses
incurred by the indemnitee with respect to such claim, to assume the defense
thereof, with counsel satisfactory to the indemnitor; provided, however, that an
indemnitee shall have the right to retain its own counsel, with the reasonable
fees and expenses to be paid by the indemnitor, if the indemnitee reasonably
believes that representation of such indemnitee by the counsel retained by the
indemnitor would be inappropriate due to actual or potential differing interests
between such indemnitee and any other party represented by such counsel in such
proceeding. The failure of indemnitee to deliver written notice to the
indemnitor within a reasonable time after indemnitee receives notice of any such
claim shall relieve such indemnitor of any liability to the indemnitee under
this indemnity only if and to the extent that such failure is prejudicial to its
ability to defend such action, and the omission so to deliver written notice to
the indemnitor will not relieve it of any liability that it may have to any
indemnitee other than under this indemnity. If an indemnitee settles a claim

 

5

 

--------------------------------------------------------------------------------

without the before written consent of the indemnitor, then the indemnitor shall
be released from liability with respect to such claim unless the indemnitor has
unreasonably withheld such consent.

ARTICLE FIFTH

 

MISCELLANEOUS

 

5.1          Survival. The representations and warranties contained in this
Agreement and the other provisions of this Agreement, shall not survive the
consummation of the transactions contemplated hereby and shall not be deemed to
be merged into or waived by the instruments of such closing; provided that (1)
Sections 2.1-2.5, 3.1-3.4 and 3.6 and the indemnities set forth in Article
FOURTH related thereto shall survive the consummation of the transactions
contemplated hereby for a period of one year (or, in the event a claim is made
by any indemnitee within such one year period, until such claim is resolved, if
later), and (2) Article FIFTH, Sections 1.4 and 1.5, the last sentence of
Section 1.1 and the indemnities set forth in Article FOURTH related thereto
shall survive indefinitely.

5.2          Additional Actions and Documents. Each of the parties hereto hereby
agrees to take or cause to be taken such further actions, to execute, deliver
and file or cause to be executed, delivered and filed such further documents,
and will obtain such consents, as may be necessary or as may be reasonably
requested by the other party in order to fully effectuate the purposes, terms
and conditions of this Agreement including, without limitation, execute and file
any transfer tax returns or forms.

5.3          Entire Agreement; Amendment. This Agreement, including the other
documents referred to herein or furnished pursuant hereto, constitute the entire
agreement among the parties hereto with respect to the transactions contemplated
herein, and supersede all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein; provided, that
nothing in this Section 5.3 shall have any effect on any other agreements. No
amendment, modification or discharge of this Agreement shall be valid or binding
unless set forth in writing and duly executed and delivered by the party against
whom enforcement of the amendment, modification, or discharge is sought.

5.4          Effect of Investigation. Except as otherwise expressly provided
herein, any due diligence review, audit or other investigation or inquiry
undertaken or performed by or on behalf of any party hereto shall not limit,
qualify, modify or amend the representations, warranties or covenants of, or
indemnities by, made or undertaken pursuant to this Agreement, irrespective of
the knowledge and information received (or which should have been received)
therefrom by such party.

5.5          Notices. All notices, demands, requests, or other communications
which may be or are required to be given, served, or sent by any party to any
other party pursuant to this Agreement shall be in writing and shall be hand
delivered, sent by overnight courier or mailed by first-class, registered or
certified mail, return receipt requested, postage prepaid, or transmitted by
facsimile, telegram, telecopy or telex, addressed as follows:

 

6

 

--------------------------------------------------------------------------------

 

(i)

If to Purchaser:

 

c/o Lexington Realty Trust

One Penn Plaza, Suite 4015

New York, New York 10119-4015

Attention: Chief Executive Officer

Telephone No.: (212) 692-7200

Fax No.: (212) 594-6600

with a copy to:

 

Post Heymann & Koffler LLC

Two Jericho Plaza

Wing A, Suite 211

Jericho, New York 11753

Attention: David J. Heymann, Esq.

Telephone No.: (516) 681-3636

Fax No.: (212) 230-7747

 

(ii)

If to Seller:

 

The Comptroller of the State of New York,

as Trustee of the Common Retirement Fund

59 Maiden Lane

New York, New York 10038-4502

Attention: Assistant Deputy Controller for Real Estate Investments

Telephone No.: (212) 383-1508

Fax No.: (212) 383-2587

 

with a copy to:

ING Clarion Partners

230 Park Avenue, 12th Floor

New York, New York 10169

Attention: Frank L. Sullivan

Telephone No.: (212) 883-2503

Fax No.: (212) 883-2803

Notices may be given by counsel to the parties. Each party may designate by
notice in writing a new address to which any notice, demand, request or
communication may thereafter be so given, served or sent. Each notice, demand,
request or communication which shall be hand delivered, sent, mailed, faxed,
telecopied or telexed in the manner described above, or which shall be delivered
to a telegraph company, shall be deemed sufficiently given, served, sent,
received or delivered for all purposes at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the confirmation
receipt (with respect to a facsimile), or (with respect to a

 

7

 

--------------------------------------------------------------------------------

telecopy or telex) the answerback being deemed conclusive, but not exclusive,
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.

5.6          Waivers. No delay or failure on the part of any party hereto in
exercising any right, power or privilege under this Agreement or under any other
documents furnished in connection with or pursuant to this Agreement shall
impair any such right, power or privilege to be construed as a waiver of any
default or any acquiescence therein. No single or partial exercise of any such
right, power or privilege shall preclude the further exercise of such right,
power or privilege, or the exercise of any other right, power or privilege. No
waiver shall be valid against any party hereto unless made in writing and signed
by the party against whom enforcement of such waiver is sought and then only to
the extent expressly specified therein.

5.7          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

5.8          Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claim or disputes relating thereto, shall be governed by
and construed in accordance with the laws of the State of New York (excluding
the choice of law rules thereof) except for actions affecting title to real
property, in which case the laws of the State in which the real property is
located shall apply.

5.9          Assignment. No party hereto shall assign its rights and/or
obligations under this Agreement, in whole or in part, whether by operation of
law or otherwise, without the prior written consent of the other parties hereto.

5.10        No Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto, and no provision of this Agreement shall be
deemed to confer any third party benefit.

5.11        Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

5.12        Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE PROVISIONS OF THIS SECTION 5.12 SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.

5.13        Public Announcements. Upon execution of this Agreement, no party
shall make, or allow any affiliate, agent or representative thereof to make, any
public announcements regarding this Agreement or the transactions contemplated
hereby or thereby, including, without limitation, any announcement to the
financial community or to any governmental authorities, employees, customers,
suppliers or the general public, without the prior written approval of the other
party as to the content, timing and manner of presentation or publication
thereof; provided,

 

8

 

--------------------------------------------------------------------------------

however, that each party may make such announcements and such disclosures as
such party shall determine are required to be made by applicable law. In the
event that any party hereto believes in good faith that any such disclosure is
required by applicable law, such party shall nonetheless use its good faith
efforts to consult (as to the content, timing and manner of presentation or
publication thereof) with the other party a reasonable period of time prior to
making such disclosure; provided, however, no party shall be required to consult
with any other party in connection with disclosures made pursuant to any
applicable freedom of information, sunshine or similar law. Notwithstanding the
foregoing, Purchaser or Lexington shall be entitled to (1) file a Current Report
on Form 8-K with the Securities and Exchange Commission, substantially in the
form attached as Exhibit B hereto, within four business days of the date hereof,
(2) publicly disclose the Agreement and the transactions contemplated hereby
pursuant to a press release, substantially in the form attached as Exhibit C
hereto, and (3) make disclosures regarding the Agreement and the transactions
contemplated hereby to the extent necessary to comply with its obligations to
file other periodic reports required to be filed to the Securities and Exchange
Commission, provided that such other periodic reports do not contain disclosures
beyond the disclosures contain in Exhibits B and D hereto.

 

5.14       Disclaimer of Other Representations and Warranties.          Except
as expressly set forth in Article SECOND, Seller makes no representation or
warranty, express or implied, at law or in equity, in respect of the Interest or
any of LAC’s assets, liabilities, or operations, including, without limitation,
with respect to merchantability or fitness for any particular purpose, and any
such other representations and warranties are hereby expressly disclaimed.
Purchaser hereby acknowledges and agrees that, except to the extent specifically
set forth in Article SECOND, Purchaser is purchasing the Interest on an “as-is,
where-is” basis.

 

[Signature Page Follows]

 

9

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement to be
duly executed on their behalf as of the date first above written.

THE LEXINGTON MASTER LIMITED
PARTNERSHIP, a Delaware limited partnership

 

By: Lex GP-1 Trust, its general partner

 

 

By: /s/ Joseph S. Bonventre

Name: Joseph S. Bonventre

Title: Senior Vice President

 

THOMAS P. DINAPOLI, COMPTROLLER OF
THE STATE OF NEW YORK, AS TRUSTEE
OF THE COMMON RETIREMENT FUND

 

By: /s/ Nick Smirensky___________________

 

Name: Nick Smirensky

 

Title:

   Deputy Comptroller for Pension
   Investment and Cash Management

 

10

 

--------------------------------------------------------------------------------

Exhibits

Omitted

















 

--------------------------------------------------------------------------------